Citation Nr: 1219588	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  07-10 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from April 1954 to June 1954.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

This matter was last before the Board in September 2011 when it was remanded for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

When this matter was last before the Board it was remanded to obtain an adequate medical opinion on the etiology of the Veteran's back disability as new and relevant evidence had been associated with the claims file subsequent to the Veteran's June 2010 VA examination, which was then the most current VA examination of record.  In October 2011 an opinion was obtained.  

A review of the opinion shows that the examiner largely concurred with the opinion of the June 2010 VA examiner that the Veteran's back disability was not attributable to service.  Each examiner reached their conclusion largely based upon the fact that the Veteran suffered an acute back contusion in service and that X-rays performed at the time of the in-service injury were negative for any structural damage.  

The Veteran's representative argues that a new VA examination and opinion, contending that the October 2011 opinion is inadequate.  In particular, the Veteran's representative notes that upon VA examination in March 1955 that X-rays showed a spina bifida occulta involving the first sacral segment.  In this regard, the representative notes that the recent VA examinations did not result in assessment of spina bifida occulta.  Moreover, the Board notes that no such impression appears in the service treatment records.  The representative thus asserts that the impression of a spina bifida occulta in March 1955 may have been representative of other pathology, particularly a fracture.  In any event, the Board does feel that the significance of this finding in 1955, and the absence of a similar finding before or after 1955 must be reconciled.  

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.  When a medical examination report does not contain sufficient detail the adjudicator is required to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011).  Because the VA opinions do not address the March 1955 impression of a spina bifida occulta and as this pathology raises the question of in-service aggravation of a pre-existing disability, they are in adequate.  Accordingly, it is necessary to obtain a new examination and opinion.  Id.  

Lastly, the Veteran's representative requests remand of this matter for VA's assistance in obtaining Workers' Compensation records from the state of New Jersey.  In this regard, the representative notes that the Veteran had filed such a claim in 1988.  Upon remand, VA should assist the Veteran in obtaining these records.  See 38 C.F.R. § 3.159(c)(1) (2011).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  After securing any necessary release(s) from the Veteran, the AMC/RO should then attempt to obtain the Veteran's New Jersey Workers' Compensation records.  Documentation of the results of these efforts, if negative, should be associated with the claims file.  The Veteran is advised that he must cooperate fully with VA's efforts in this regard.  See 38 C.F.R. § 3.159(c)(1).

2.  After the development directed in paragraph 1 has been completed to the extent possible, please return the file to the VA health care provider who offered an opinion in October 2011.  If unavailable, schedule the Veteran for a new VA examination to determine the current nature and likely etiology of his claimed back disability.

The following considerations will govern the examination:  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner must indicate that a review of the claims folder was made.  The examiner must respond to the following question(s) and provide a full statement of the basis/es for the conclusion(s) reached:

a)  Is the spina bifida occulta identified in the 1955 x-ray congenital in nature?  If so, is it more appropriately characterized as a congenital defect or a disease, as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease)? 

b)  If a defect, then was there any superimposed disease or injury in connection with the congenital defect ?  If so, is it at least as likely as not (at least a 50 percent probability) that the identified superimposed disease or injury is related to the Veteran's period of active service, to include his reported injury therein? 

c) If a disease, then what is the likelihood that it was aggravated by his period of active service?  Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms. 

d) If the spina bifida occulta identified in the 1955 x-ray is not found to be congenital in nature, or is believed to be a diagnosis made in error, please offer an explanation for this conclusion.  In particular, please offer an opinion on the representative's assertion that the impression of a spina bifida occulta in March 1955 may have been representative of other pathology, particularly a fracture.  

All opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  After the development requested above has been completed to the extent possible, the AMC/RO should again review the record and adjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



